Citation Nr: 0301280	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  99-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.  

(The claim for service connection for post-traumatic 
stress disorder will be the subject of a later decision of 
the Board of Veterans' Appeals (Board).)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1968 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The veteran testified at a videoconference hearing in 
October 2002 before the undersigned Acting Member of the 
Board.  A transcript of that hearing has been associated 
with the claims folder. 

The Board is undertaking additional development on the 
issue of service connection for post-traumatic stress 
disorder pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  Service connection for a right knee disorder was 
denied by a rating decision in May 1993.  The veteran was 
notified of that decision and did not file a notice of 
disagreement within one year of the mailing of that 
notice.  

2.  Evidence added to the record since May 1993 was not 
previously considered and is relevant to the issue of 
service connection for a right knee disorder.  
CONCLUSIONS OF LAW

1.  The May 1993 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2002).  

2.  Evidence received since the May 1993 rating decision 
is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. §§ 20.302, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded on VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  In addition, 
VA recently promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the 
new statutory and regulatory provisions.  That is, by way 
of the January 1996 Hearing Officer's decision, June 1998 
rating decision, April 1999 statement of the case, 
supplemental statements of the case dated through July 
2002, and the October 2002 videoconference hearing, the 
veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  Particularly 
at his personal hearing, the veteran was notified that, in 
order to substantiate his claim, medical evidence that his 
right knee disorder was caused by his service-connected 
left knee disability was needed.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical 
records, VA and private medical records, and relevant VA 
examinations.  As discussed in detail below, the Board 
finds that the evidence in this case is sufficient to 
render a determination, such that an additional medical 
examination or opinion is not needed to dispose of the 
issue addressed herein.    

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a 
previously denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c) 
(2002).  However, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  Because the veteran's claim was submitted 
in 1995, the amended regulations are not for application.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

Absent the filing of a notice of disagreement within one 
year of the date of mailing of the notification of the 
denial of an appellant's claim or absent the filing of a 
substantive appeal within the remainder of that year or 
within 60 days of the mailing of the statement of the 
case, whichever is later, a rating determination is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2002).  In order to reopen a previously and 
finally disallowed claim, the United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any 
basis.  It should be pointed out that, in determining 
whether evidence is material, "credibility of the evidence 
must be presumed."  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Further, evidentiary assertions by the 
appellant must be accepted as true for these purposes, 
except where the evidentiary assertion is inherently 
incredible.  King v. Brown, 5 Vet. App. 19 (1993).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 
2 Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  If new and material evidence 
has been received, then the Secretary must immediately 
proceed to the second step, evaluating the merits of the 
claim after fulfilling the duty to assist.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

Initially, the Board notes that service connection for a 
right knee disorder was previously denied by a rating 
decision in May 1993.  The veteran was notified of that 
determination and did not file a notice of disagreement 
within one year after that notice was mailed to him.  
Therefore, the May 1993 decision is final.  

The veteran again raised the issue of service connection 
for a right knee disorder as secondary to his service-
connected left knee disability at a personal hearing in 
August 1995.  A Hearing Officer at the RO denied the 
veteran's claim in January 1996 and he was notified of 
that decision.  The Board construes communication that was 
received from the veteran in February 1996 as expressing 
disagreement with the Hearing Officer's decision.  
Accordingly, the veteran's application to reopen his 
previously denied claim for service connection for a right 
knee disorder has remained in appellate status since that 
time.  

The veteran's claim was previously denied on the basis 
that the evidence did not show that his right knee 
disorder was due to service or to his service-connected 
left knee disability.  

Evidence added to the record since May 1993 includes an 
opinion by a VA physician in December 1995, the report of 
a January 1997 VA compensation examination, and records of 
VA outpatient clinic visits from June 1991 through 
February 2001.  The Board finds that the newly presented 
evidence was not previously of record and so is "new."  
The 1995 VA physician's opinion is relevant to the issue 
of secondary service connection.  Therefore, viewing that 
evidence in the light most favorable to the veteran, the 
Board concludes that new and material evidence has been 
added to the record since the May 1993 decision and that 
the veteran's claim for service connection for a right 
knee disorder has been reopened.  

However, in light of the new evidence, the Board believes 
that further evidentiary development is needed before a 
final appellate determination can be made on the veteran's 
claim for service connection.  The Board will undertake 
that development, pursuant to 38 C.F.R. § 19.9 (2002).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right knee disorder is 
reopened.  To that extent, the appeal is granted.  



		
	M. L. NELSEN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

